SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 2) Ironclad Performance Wear Corporation (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) CUSIP NO.463 13G Page2 of 5Pages 1 NAMES OF REPORTING PERSONS Scott M. Jarus 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o(b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Stated of America NUMBER OF SHARES 5 SOLE VOTING POWER BENEFICIALLY OWNED BY 6 SHARED VOTING POWER REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.8% (1) 12 TYPE OF REPORTING PERSON IN (1) Based on a total of 72,951,185 shares of the Issuer’s common stock issued and outstanding on November 10, 2010, as reported on the Issuer’s Form 10-Q filed with the Securities and Exchange Commission on November 10, 2010. CUSIP NO.463 13G Page3 of 5Pages Item 1(a)Name of Issuer: Ironclad Performance Wear Corporation Item 1(b) Address of Issuer's Principal Executive Offices: 2201 Park Place, Suite 101 El Segundo, California90245 Item 2(a) Name of Person Filing: Scott M. Jarus Item 2(b) Address of Principal Business Office or, if none, Residence: 2201 Park Place, Suite 101 El Segundo, California90245 Item 2(c) Citizenship: United States of America Item 2(d) Title of Class of Securities: Common Stock, par value $0.001 per share Item 2(e) CUSIP No.: Item 3 If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: [ ] Broker or dealer registered under Section 15 of the Act; [ ] Bank as defined in Section 3(a)(6) of the Act; [ ] Insurance company as defined in Section 3(a)(19) of the Act; [ ] Investment company registered under Section 8 of the Investment Company Act of 1940; [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); [ ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); [ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; [ ] A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); [ ] Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: CUSIP NO.463 13G Page4 of 5Pages Item 4 Ownership: Included in rows 5 through 9 and 11 on page 2. Item 5 Ownership of 5 Percent or Less of a Class: Not Applicable Item 6 Ownership of More than 5 Percent on Behalf of Another Person Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not Applicable Item 8 Identification and Classification of Members of the Group Not Applicable Item 9 Notice of Dissolution of Group Not Applicable Item 10 Certification Not Applicable By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP NO.463 13G Page5 of 5Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 1, 2011 Date /s/ Scott M. Jarus Signature Scott M. Jarus Name/Title
